48 F.3d 163
UNITED STATES of America, Plaintiff-Appellee,v.Evaristo HINOJOSA, Sr., Daniel Inocencio and Daniel AlfonsoReyes, Defendants-Appellants.
No. 93-7514.
United States Court of Appeals,Fifth Circuit.
March 14, 1995.

Eustorgio Perez, Vela, Perez & Pena, Laredo, TX, for Hinojosa.
Jose Luis Ramos, Rio Grande City, TX, for Inocencio.
Ruben Garcia, Laredo, TX, for D. Reyes.
Katherine L. Haden, Paula C. Offenhauser, Asst. U.S. Attys., Gaynelle Griffin Jones, U.S. Atty., Houston, TX, for appellee.
Appeal from the United States District Court for the Southern District of Texas;  George P. Kazen, Judge.
Before REYNALDO G. GARZA, WIENER and EMILIO M. GARZA, Circuit Judges.

ORDER:

1
The Court had granted a stay of the issuance of the mandate as to Daniel Alfonso Reyes to allow him to present to the court a transcript of the sentencing proceedings in his case.


2
The Court has examined the transcript of the sentencing proceedings and finding that the district court did not err in enhancing his sentence because of the obstruction of justice on his part, his sentence is therefore AFFIRMED.


3
IT IS FURTHER ORDERED that the Clerk may issue the mandate as to him.